Citation Nr: 1401638	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-48 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection skin cancer, claimed as due to exposure to herbicides.  

2.  Entitlement to service connection for a skin condition, claimed as tinea and a fungal rash, claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971, with service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2006 and August 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2009, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In an April 2011 letter, the RO informed the Veteran that his hearing was scheduled in June 2011.  The Veteran failed to report for the scheduled hearing, and has not subsequently requested rescheduling of the hearing.  His hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In February 2012, the Board remanded the case for further development.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and finds that the Virtual VA e-folder includes additional VA treatment records which are not included in the claims file.  The Veteran has not waived RO consideration of these records; however, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these additional records in its readjudication of the claims on remand.  See 38 C.F.R. § 20.1304 (2013).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Because March 2012 VA opinions were not based on a complete history, remand is required to obtain afford the Veteran a new VA examination to obtain a medical opinion addressing the etiology of his claimed skin cancer and skin condition claimed as tinea and fungal rash.  The examiner must consider the additional evidence of record associated with the claims file/e-folder since March 2012 and the Veteran's complete history, including sun exposure and the reported skin condition first noticed in 1970 which has persisted for many years.  Remand is also required to obtain additional outstanding treatment records and because the AOJ has not readjudicated the claims since the February 2012 remand.  The Veteran should also be provided an additional notice letter on remand, which advises him of the information and evidence necessary to substantiate his claim for service connection for melanoma, (i.e., skin cancer) and not multiple myeloma (i.e., blood cancer).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate a claim for service connection for skin cancer, claimed as due to exposure to herbicides.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed skin conditions, including skin cancer, tinea, and a fungal rash.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for: (1) treatment records from a private podiatrist, to include Dr. F. and/or Dr. M., as referenced during private treatment in August 2008 and March and June 2011; (2) treatment records from Dr. K., who excised the invasive melanoma on the Veteran's left upper arm according to a March 2011 private treatment record; (3) treatment records from an oncologist, Dr. M., as referenced in the March 2011 private treatment record; and (4) treatment records from the Orlando VA Medical Center (VAMC), dated since October 2012.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  After all available records have been associated with the claims file and/or Virtual VA e-folder, afford the Veteran a VA examination to determine the etiology of his skin cancer and skin condition claimed as tinea and a fungal rash.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must identify the skin cancers and skin conditions present since around September 2006, when the Veteran filed his claim for service connection, including, but not limited to, malignant melanoma, basal cell carcinoma, squamous cell carcinoma, actinic keratoses, and tinea.  

The examiner should obtain a detailed history from the Veteran, including a discussion of any history of sun exposure, both during and since service.  




In regard to each identified condition, the examiner must provide an opinion as to whether the condition began during active service or is related to any incident of service, to include in-service exposure to herbicides.  

The examiner must also provide an opinion as to whether any skin cancer began within one year after discharge from service.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* Private treatment records dated from July 2006 to November 2011 reflect diagnoses of and treatment for malignant melanoma, basal cell carcinoma, squamous cell carcinoma, actinic keratoses, and tinea.  

* Annotations on the Veteran's private dermatological records dated in July 2006 and May and November 2007 state that he did not have sun exposure.  A July 2006 annotation notes that he wore a shirt.  

* An annotation on a private dermatological record dated in July 2006 states that the Veteran had scaling dermatitis across his left arm, left flank, and left back on and off for years.  




* In an annotation on an article printed in December 2007, the Veteran's wife stated that the Veteran had had "a skin/scaling for many many years" which they first noticed in 1970 after he was in Vietnam.  

* In support of his claim, the Veteran submitted an article from the internet, printed in December 2007, discussing a study of Vietnam veterans which found an increased risk of melanoma in those who sprayed Agent Orange and other herbicides; although the study did not find that the veterans were any more likely to die of these cancers than those in the general population.  

* On VA examination in March 2012, the Veteran reported that he was diagnosed with skin cancer in 2006 and had multiple skin lesions removed.  He reported that biopsy showed malignant melanoma in a lesion removed from the mid back and a lesion removed from the left upper extremity.  Other skin lesions were positive for squamous cell and basal cell skin cancer and for actinic keratosis.  He also reported a long history of tinea affecting his back, arms, and feet.  

* Regarding the claimed malignant melanoma, the March 2012 VA examiner indicated by marked box that it was at least as likely as not that the claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  She explained that there is a confirmed strong correlation between malignant melanoma and a history of Agent Orange exposure.  

* Regarding the claimed squamous cell and basal cell skin cancer, actinic keratosis, and tinea, the examiner indicated by marked box that it was less likely than not that the claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  She explained that none of these conditions were related to exposure to Agent Orange and she was unable to identify any service treatment records in the claims file documenting evaluation/management for any medical conditions that might be related to the diagnosis of squamous cell and basal cell skin cancer, actinic keratosis, or tinea while the Veteran was in service.  

* During VA treatment in May 2012, the Veteran reported that in the 1970s he had skin cancer, but not melanoma, diagnosed just after he got out of service.  

* A July 2012 VA dermatology record documents that the Veteran reported a history of blistering sunburns.  The dermatologist noted that the Veteran grew up in Florida since 1961.  In regard to his sun exposure, she stated he "has horse farm and outside" and "also drives truck," but commented that the truck had tinted glass.  

In rendering the requested opinion, the examiner must specifically address the statement from the Veteran's spouse that the Veteran had had a skin condition which was noticed in 1970 and which persisted for many years.  The examiner is advised that the Veteran and his wife are competent to describe a skin condition which is capable of lay observation, such as scaling.  He or she is also advised that the absence of evidence of the claimed conditions in the service treatment records cannot, standing alone, serve as the basis for a negative opinion regarding the relationship between the claimed disabilities and service.  

The examiner must also specifically consider and address the internet article regarding the relationship between Agent Orange exposure and malignant melanoma (discussed above) and the March 2012 VA examiner's opinions.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


